The Bancorp, Inc. Reports Second Quarter 2014 Financial Results Wilmington, DE – July 23, 2014 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for the second quarter 2014. The Bancorp, Inc. reported a net loss of $5.5 million for the second quarter of 2014 compared to net income of $5.6 million in second quarter 2013, or a loss per share of $0.15 in 2014 compared to $0.15 earnings per share in the comparable prior year period.An 18% effective income tax rate was utilized in second quarter 2014, based upon an estimated annualized tax rate.With a statutory 35% tax rate which approximates the Company’s historical tax rate, the loss per share would have been approximately $0.12. Financial Highlights · 18% increase in net interest income to $27.9 million compared to $23.6 million in second quarter 2013. · 12% increase in prepaid card fees to $12.9 million compared to $11.5 million in second quarter 2013. · Increases over prior year targeted loan balances as follows:SBA lending 69%, SBLOC 53%, Leasing 8%. · An increase in the net interest margin to 2.69% from 2.46% in second quarter 2013. Betsy Z. Cohen, Bancorp’s Chief Executive Officer, said, “During the quarter, we received an order from the FDIC which specified additional enhanced controls related to BSA. We have acted to address those and engaged consultants to implement such controls. During the second quarter approximately $9.2 million of related one-time consulting and other expenses were accrued. The Bank’s provision for loan losses amounted to $15.5 million reflecting the impact of certain loan relationships in its commercial loan portfolios. We continue to emphasize loan growth in Small Business Administration (SBA), Security Backed Lines of Credit (SBLOC) and vehicle leasing portfolios, for which historical losses are lower than our other commercial lines of business. SBA and SBLOC exhibited year over year growth rates of 69% and 53% respectively. The total of those three targeted portfolios now amounts to approximately $745 million. Net interest income grew 18% or $4.3 million over second quarter 2013, reflecting growth in those targeted loan portfolios and the investment portfolio, which is also targeted for growth. At June 30, 2014 our total loans and securities amounted to $3.8 billion, or 20% higher than June 30, 2013. Additionally we have made progress in lowering excess deposit balances maintained at the Federal Reserve Bank, and as a result of these factors, our net interest margin improved to 2.69% from 2.46% in second quarter 2013. Our prepaid card fees increased 12%, and our card payment and ACH increased 26%, representing continued growth in these two areas. Book value per share at June 30, 2014 was $9.72 compared to $9.21 at June 30, 2013.” Financial Results Bancorp reported a net loss available to common shareholders for the three months ended June 30, 2014 of $5.5 million, or a loss per share of $0.15, based on 37,706,491weighted average shares outstanding, compared to net income available to common shareholders of $5.6 million, or diluted earnings per share of $0.15, based on 37,974,814 weighted average diluted shares outstanding, for the three months ended June 30, 2013. 1 Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:00 AM EDT Thursday, July 24, 2014 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 866.318.8612, access code 72448153.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Thursday, July 31, 2014 by dialing 888.286.8010, access code 81705798. About Bancorp The Bancorp, Inc. is a financial holding company that operates The Bancorp Bank, an FDIC-insured commercial bank that delivers a full array of financial services both directly and through private-label affinity programs.The Bancorp Bank’s regional community bank operations serve the needs of small and mid-size businesses and their principals in the Philadelphia-Wilmington region. Forward-Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 2 The Bancorp, Inc. Financial highlights (unaudited) Three months ended Six months ended June 30, June 30, (dollars in thousands except per share data) Condensed income statement Net interest income $ Provision for loan and lease losses Non-interest income Service fees on deposit accounts Card payment and ACH processing fees Prepaid card fees Gain on sale of loans Gain on sales of investment securities Other than temporary impairment of investment securities - - - ) Leasing income Debit card income Affinity fees Other non-interest income Total non-interest income Non-interest expense Losses and write downs on other real estate owned ) ) BSA and lookback consultingexpenses - - Other non-interest expense Total non-interest expense Net income (loss) before income tax expense ) ) Income tax (benefit) expense ) ) Net income (loss) available to common shareholders $ ) $ $ ) $ Basic earnings (loss) per share $ ) $ $ ) $ Diluted earnings (loss) per share $ ) $ $ ) $ Weighted average shares - basic Weighted average shares - diluted 3 Balance sheet June 30, March 31, December 31, June 30, (dollars in thousands) Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Securities sold under agreements to resell Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Loans held for sale, at fair value Loans, net of deferred fees and costs Allowance for loan and lease losses ) Loans, net Federal Home Loan Bank & Atlantic Central Bankers Bank stock Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ Liabilities: Deposits Demand and interest checking $ Savings and money market Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued Interest Payable - - - 95 Subordinated debenture Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,708,777 and 37,462,939 shares issued at June 30, 2014 and 2013, respectively Treasury stock (100,000 shares) Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ 4 Average balance sheet and net interest income Three months ended June 30, 2014 Three months ended June 30, 2013 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell 85 % 98 % Net interest earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time 33 % 47 % Total deposits % % Repurchase agreements 11 % 12 % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis using a 35% statutory tax rate. ** Includes loans held for sale. 5 Average balance sheet and net interest income Six months ended June 30, 2014 Six months ended June 30, 2013 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % % Net interest-earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time 69 % % Total deposits % % Short-term borrowings 11 - % - - % Repurchase agreements 23 % 26 % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Fully taxable equivalent basis using a 35% statutory tax rate ** Includes loans held for sale. 6 Allowance for loan and lease losses: Six months ended Year ended June 30, June 30, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period $ $ $ Loans charged-off: Commercial Construction Lease financing 1 - 30 Residential mortgage 54 54 Consumer Total Recoveries: Commercial 61 51 Construction Lease financing - 8 8 Residential mortgage - - - Consumer 19 49 73 Total Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ $ Net charge-offs/average loans % % % Net charge-offs/average loans (annualized) % % % Net charge-offs/average assets % % % Loan portfolio: June 30, March 31, December 31, June 30, (dollars in thousands) Commercial $ Commercial mortgage (1) Construction Total commercial loans Direct lease financing Residential mortgage Consumer and other loans Unamortized loan fees and costs Total loans, net of deferred loan fees and costs $ Supplemental loan data: Construction 1-4 family $ Commercial construction, acquisition and development $ (1) At June 30, 2014 our owner-occupied loans amounted to $219 million, or 36.9% of commercial mortgages. 7 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average assets to risk-weighted assets to risk-weighted assets As of June 30, 2014 Bancorp % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % As of December 31, 2013 Bancorp % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % Three months ended Six months ended June 30, June 30, Selected operating ratios: Return on average assets (annualized) N/A % N/A % Return on average equity (annualized) N/A % N/A % Net interest margin % Efficiency ratio (1) % Book value per share $ June 30, March 31, December 31, June 30, Asset quality ratios: Nonperforming loans to total loans (2) % Nonperforming assets to total assets (2) % Allowance for loan and lease losses to total loans % Nonaccrual loans $ Other real estate owned Total nonperforming assets $ Loans 90 days past due still accruing interest $ Three months ended June 30, March 31, December 31, June 30, Gross dollar volume (GDV): Prepaid card GDV $ (1) As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes the efficiency ratio to measure overhead as a percentage of revenue.Other companies may calculate the efficiency ratio differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for net income calculated pursuant to GAAP. Three months ended Six months ended June 30, June 30, Reconciliation of the efficiency ratio, a non-GAAP measure: Non-interest expense $ Less: BSA and lookback consulting expenses ) - ) - Adjusted non-interest expense (a) Net interest income Non-interest income Less: Gain on sale of securities ) Adjusted net interest and non-interest income (b) $ (a) divided by (b) % (2) Nonperforming loan and asset ratios include nonaccrual loans and loans 90 days past due still accruing interest. 8
